                         UNITED STATES DISTRICT COURT

                            DISTRICT OF NEW MEXICO


  SHARLENE BEGAY-PLATERO and
  JOHN PLATERO, JR.,

         Plaintiffs,

  v.                                                    No. 18-cv-00861-PJK-SCY

  GALLUP MCKINLEY COUNTY
  SCHOOL DISTRICT,

         Defendant.




                       ORDER GRANTING MOTION TO DISMISS


       THIS MATTER is before the court on Defendant Gallup McKinley County

School District’s Motion to Dismiss filed October 8, 2018. ECF No. 9. Upon

consideration thereof, the motion is well taken and should be granted.



                                       Background

       Plaintiffs brought this action on behalf of their child, who is a student at Middle

College High School (MCHS), a charter school in Gallup, New Mexico, against the

Gallup McKinley County School District (“School District”). Pl.’s Resp. to Mot. to

Dismiss 3–4 (ECF No. 12); see generally Compl. (ECF No. 1-1). According to the

Complaint, School District Superintendent Mike Hyatt imposed new School District
safety regulations, effective July 1, 2018, which directed that all “dances or like events”

be restricted to students from the nine high schools of the School District’s “regular”

school system. Compl. ¶¶ 3, 6–7; see also E-mail from Mike Hyatt, Superintendent,

Gallup McKinley Sch. Dist., to ALLPrincipalsDistLis@gmcs.k12.nm.us (Apr. 20, 2018)

(ECF No. 10-1). 1 The directive was one of four new or modified rules meant to

“increase . . . safety and protocols,” which included active shooter training and an

enforceable dress code to ensure easy identification of intruders. E-Mail from Michael

Hyatt 1–2. Superintendent Hyatt also notified the School District of other safety

measures under consideration, such as the construction of fences to limit physical access

to school grounds and the installation of “video doorbell systems” that require visitors to

“buzz” in during school hours. Id. at 2.

       Plaintiffs assert that MCHS students are a part of the School District, that they

present no unique safety risk, and that their exclusion from Superintendent Hyatt’s list of

“regular” schools constituted specific and intentional discrimination that had no rational

basis. Compl. ¶¶ 8–9. Because, Plaintiffs assert, MCHS is a publicly funded school

within the School District, MCHS students and “regular” school students are similarly

situated, and MCHS students have been “singled out and intentionally discriminated

against.” Id. at ¶¶ 8, 10. They thus allege their exclusion violates the Equal Protection

Clauses of both the New Mexico and United States Constitutions. Id. at ¶¶ 3, 10.


1
  Because the Complaint incorporates it by reference, this court considers for the purpose
of deciding this motion Superintendent Hyatt’s email announcing the new policy. See
Gee v. Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010).

                                             2
Plaintiffs assert the School District policy caused them injury, and they requested a

preliminary and permanent injunction prohibiting its enforcement. Id. at 3 & ¶ 11.

       On October 8, 2018, the School District moved to dismiss the Complaint pursuant

to Fed. R. Civ P. 12(b)(1) and 12(b)(6). ECF No. 9. This court held an evidentiary

hearing on April 25, 2019 and heard argument as to Plaintiffs’ requested preliminary

injunction. It denied Plaintiffs’ request on May 7, 2019 and asked the assigned

magistrate judge to hold a status conference. Begay-Platero v. Gallup McKinley Cty.

Sch. Dist., No. 18-CV-00861-PJK-SCY, 2019 WL 2008888 (D.N.M. May 7, 2019). On

May 16, 2019, the magistrate judge advised that the stay on discovery (ECF No. 18)

should be continued and the motion to dismiss should be resolved. See ECF No. 24.



                                         Discussion

       The School District moves to dismiss for both lack of federal subject matter

jurisdiction and failure to state a claim. Although Plaintiffs adequately plead facts giving

rise to federal subject matter jurisdiction, they ultimately fail to state a claim upon which

relief can be granted.

A.     This Court Has Federal Subject Matter Jurisdiction Over Plaintiffs’ Claims

       This court must have federal subject matter jurisdiction to hear the merits of a

case. Fed. R. Civ. P. 12(b)(1). The School District argues that the Plaintiffs have not

suffered an injury-in-fact under federal law and therefore have no standing. It first argues

that Plaintiffs do not have a fundamental constitutional right to either a public education

or public extracurricular activities. Def.’s Mot. to Dismiss 8. Relatedly, the School

                                              3
District argues that because Plaintiffs have no constitutional right to extracurricular

activities, they have failed to establish a “concrete and particularized” and “actual or

imminent injury.” Mot. to Dismiss 17 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555,

560–61 (1992)). The School District is correct that access to a public education and

ancillary benefits is not a fundamental constitutional right. See San Antonio Indep. Sch.

Dist. v. Rodriguez, 411 U.S. 1, 36–37 (1973). But the failure to establish a fundamental

right implicates the standard of review of the state action; it does not eliminate

jurisdiction. See Cohon ex rel. Bass v. New Mexico Dep’t of Health, 646 F.3d 717, 730

(10th Cir. 2011) (noting state action is reviewed for rational basis when neither a suspect

class nor a fundamental right is implicated).

       Regardless of whether state action infringes upon a fundamental right, the Equal

Protection Clause guarantees that “those who ‘appear similarly situated’ are not treated

differently without, at the very least, ‘a rational reason for the difference.’” SECSYS,

LLC v. Vigil, 666 F.3d 678, 684 (10th Cir. 2012) (quoting Engquist v. Oregon Dep’t of

Agric., 553 U.S. 591, 602 (2008)). This is the essence of the Plaintiffs’ claim. See Pls.’

Resp. to Def.’s Mot to Dismiss 5 (“The point of this lawsuit is that Defendant allows

students from many high schools to attend all District events. Defendant arbitrarily and

capriciously excludes MCHS students, an action which the constitution forbids.”).

Whether a plaintiff has set forth facts supporting either wholly arbitrary action or

sufficient similarity among disparately treated individuals is a question best assessed




                                                4
under Fed. R. Civ. P. 12(b)(6). Suffice it to say, this court retains subject matter

jurisdiction over this case. 2

B.       Plaintiffs Fail to State a Claim Upon Which Relief Can Be Granted

         This court may also dismiss a complaint for “failure to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). This court must, when reviewing a

motion to dismiss pursuant to Rule 12(b)(6), accept as true all factual allegations in the

complaint. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007). Any legal

conclusions contained in the complaint are irrelevant to whether the plaintiff has stated a

claim for relief. Kan. Penn Gaming, LLC v. Collins, 565 F.3d 1210, 1214 (10th Cir.

2011).

         The Equal Protection Clause of the Fourteenth Amendment prohibits any state

from “deny[ing] to any person within its jurisdiction the equal protection of the laws.”

U.S. Const. amend. XIV, § 1. Similarly, Article II, § 18 of the New Mexico Constitution

ensures that “[n]o person shall . . . be denied equal protection of the laws.” 3 N.M. Const.

art. II, § 18. Both Equal Protection Clauses thus ensure that “all persons similarly



2
  The same facts give rise to Plaintiffs’ state and federal law claims and form the “same
case or controversy” such that this court also exercises supplemental jurisdiction over the
state law claim. 28 U.S.C. § 1367(a).
3
  The New Mexico Supreme Court has noted that it “take[s] guidance from the Equal
Protection Clause of the United States Constitution and the federal courts’ interpretation
of it.” Breen v. Carlsbad Mun. Sch., 120 P.3d 413, 418 (N.M. 2005). However, it
“nonetheless interpret[s] the New Mexico Constitution’s Equal Protection Clause
independently when appropriate,” such as its determination of the applicable level of
scrutiny. Id. at 418–19. As recognized by the parties, however, rational basis review
applies; the standard does not differ in this case. See id. at 418.

                                              5
circumstanced shall be treated alike.” Plyler v. Doe, 547 U.S. 202, 216 (1982) (internal

quotation marks omitted) (interpreting the Equal Protection Clause of the United States

Constitution); see also Madrid v. St. Joseph Hosp., 928 P.2d 250, 261 (N.M. 1996) (“The

equal protection clauses found in the United States and New Mexico Constitutions

prohibit the government from creating statutory classifications that are unreasonable,

unrelated to a legitimate statutory purpose, or are not based on real differences.”). Of

particular concern is legislation that either distinguishes persons of a vulnerable,

disadvantaged, or “suspect” class, or infringes upon a fundamental constitutional right.

Id. at 216–17; see also Trujillo v. City of Albuquerque, 965 P.2d 305, 310 (N.M. 1998).

Upon such a showing, the state must defend its action by showing “its classification has

been precisely tailored to serve a compelling governmental interest.” Phyler, 547 U.S. at

217. This is not to say that states may never, in their discretion, classify persons as

different and thus subject to disparate treatment under the law. Id. at 216–17. Rather,

absent either suspect classification or infringement upon fundamental constitutional

rights, courts must reject an equal protection challenge “if there is any reasonably

conceivable state of facts that could provide a rational basis for the classification.”

F.C.C. v. Beach Commc’ns, Inc., 508 U.S. 307, 314 (1993) (emphasis added). This

standard is “highly deferential” to the state, and the classification is entitled to a “strong

presumption of validity” under rational basis review. City of Herriman v. Bell, 590 F.3d

1176, 1194 (10th Cir. 2010).

       Plaintiffs do not allege their child and other students at MCHS are members of a

suspect class, or, as discussed infra, that the School District’s policy affected

                                               6
fundamental constitutional rights. Indeed, they ask this court to find “[t]he exclusion has

no rational basis.” Compl. ¶ 9. Therefore, the central question is whether there exists a

reasonably conceivable state of facts that could provide a rational basis for the School

District’s decision to include only the high schools within its “regular” school system in

its new policy.

       Plaintiffs allege MCHS is as much a part of the School District as the nine

enumerated schools, and its exclusion from that list demonstrates its students were

intentionally and unfairly “singled out.” Compl. ¶¶ 3, 7–8. Absent from Plaintiffs’

complaint is any indication that MCHS is at all different from the “regular” schools. As

was made clear at the hearing on the preliminary injunction request, there is no dispute

that MCHS is a charter school. Moreover, the court takes judicial notice of this fact. See

Gee v. Pacheco, 627 F.3d 1178, 1186–87 (10th Cir. 2010); School Directory, N.M. Pub.

Educ. Dep’t, https://webnew.ped.state.nm.us/bureaus/constituent-services/school-

directory/ (last updated Feb. 22, 2019). Although charter schools are classified as public

schools and receive public funding, New Mexico law classifies them differently from

other public schools. Importantly, charter schools manage their own operations and

budget, and they are governed not by the local school district, but by a governing body as

set forth in their charter contracts. N.M. Stat. Ann. § 22-8B-4(B)–(C). In addition, New

Mexico law requires local school districts to allow charter students grades seven through

twelve to participate in activities sanctioned by the New Mexico Activities Association,

such as athletic and academic competitions, but which don’t include school dances or like

events. N.M. Stat. Ann. §§ 22-8-23.6, 22-8C-8(A) & 22-13-25; see also Begay-Platero,

                                             7
2019 WL 2008888, at *2 (discussing the treatment of charter schools under New Mexico

state law).

       Accordingly, Plaintiffs’ blanket statement that MCHS students are “similarly

situated” does not provide the basis for a plausible claim at the pleading stage, even

taking as true the Complaint’s statement that MCHS students “are a part of the

Defendant’s district.” Compl. ¶ 8. Plaintiffs do not challenge — let alone even mention

— the New Mexico legislature’s different treatment of charter school students. Nor do

they challenge the School District’s long-recognized legitimate interest in maintaining

safe campuses. See Butler v. Rio Rancho Pub. Sch. Bd. of Educ., 341 F.3d 1197, 1201

(10th Cir. 2003) (recognizing safety on public school campuses as a legitimate state

interest). Instead, their Complaint sidesteps all differences and attempts to persuade this

court of the School District’s arbitrary line-drawing.

       The School District drew from already-existing statutory differences between its

own students and MCHS students when it enacted its new safety policy. It may very well

be that MCHS students do not “uniquely present a ‘safety’ risk,” Compl. ¶ 9, nor that the

School District’s policy is the most effective means of ensuring safety at its dances or

like events. However, New Mexico law draws a clear distinction between charter schools

and other public schools, most notably that charter schools shall oversee their own

operations. It is therefore reasonably conceivable that the School District’s exclusion not

just of MCHS students, but students from any school other than its nine “regular”

schools, was rationally related to its promotion of safety at dances and like events on its

campuses.

                                              8
       NOW, THEREFORE, IT IS ORDERED that Defendant Gallup McKinley County

School District’s Motion to Dismiss (ECF No. 9) filed October 8, 2018, is granted and

the complaint and action are dismissed with prejudice. 4

       DATED this 3rd day of June 2019, at Santa Fe, New Mexico.

                                                 /s/ Paul Kelly, Jr.
                                                 United States Circuit Judge
                                                 Sitting by Designation

Counsel:

David R. Jordan, The Law Offices of David R. Jordan, P.C., Gallup, New Mexico, for
Plaintiffs.

Andrew M. Sanchez and Carlos J. Padilla, Cuddy & McCarthy, LLP, Albuquerque, New
Mexico, for Defendant.




4
  Plaintiffs request leave to amend, but only to clarify that they bring this action on
behalf of their son. Pls.’ Resp. to Defs.’ Mot. to Dismiss 4. Such amendment would
offer no additional facts to support a plausible equal protection claim and would thus be
futile. See Watson ex rel. Watson v. Beckel, 242 F.3d 1237, 1239–40 (10th Cir. 2001).



                                            9
